Title: From James Madison to Caesar Augustus Rodney, 2 September 1807
From: Madison, James
To: Rodney, Caesar Augustus



Dear Sir
Virginia Orange Ct. HouseSept. 2. 1807

Having communicated the inclosed letter from Judge Davis to the President, he suggests that it be transmitted to you, who will best judge, if the case be meddled with at all, how to prevent a conflict of jurisdictions.
I have recd. no communications whatever from London Paris or Madrid, since we parted at Washington.  It would seem from sundry scraps put together that something has been doing at the first place, before Purviance appears to have arrived.  Tranquility prevails in the Chesapeake.  The proceedings at Richmond reach you sooner thro’ other channels than I could convey them.  You left Washington in convalescence only.  I hope it ended in the full re-establisht. of your health.  Yrs. sincerely

James Madison


(you will not forget Beaumarchais’s case)

